Court of Appeals
of the State of Georgia

                                       ATLANTA,__________________
                                                 July 25, 2014

The Court of Appeals hereby passes the following order:

A14A1293. WALKER v. RAYMER et al.

      On May 21, 2014, this Court issued an order reinstating this appeal to this
Court from the Supreme Court of Georgia, and directing Appellant to file a brief
within 20 days from the date of the order. Appellant’s brief was due on June 10, 2014.
      As of the date of this order, Appellant has not filed a brief as ordered by this
Court, and no motion for extension for good cause has been filed. Therefore, this
appeal is DISMISSED. Court of Appeals Rules 7, 23.

                                       Court of Appeals of the State of Georgia
                                                                        07/25/2014
                                              Clerk’s Office, Atlanta,__________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.